DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 3-4 reading “separating the first and second pressure chambers from each other” should read --separating the first pressure chamber from the second pressure chamber--.  Appropriate correction is required for clarity and consistency.

Claim 1 is objected to because of the following informalities:  Lines 9-11 reading “between the first and the second chamber” should read --between the first chamber and the second chamber--.  Appropriate correction is required for consistency. 

Claim 1 is objected to because of the following informalities:  Lines 11-12 reading “between the first and the second chamber” should read --between the first chamber and the second chamber--.  Appropriate correction is required for consistency.

Claim 9 is objected to because of the following informalities:  Line 2 reading “the length thereof” should read --a length thereof--.  Appropriate correction is required to avoid 112 antecedent basis rejection of the term “the length.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 Lines 13-14 reading “a solid sheet having a continuous appearance” is being found indefinite for failing to particularly point out and distinctly claim the subject matter of the limitation. It is unclear what the metes and bounds of “a continuous appearance” is. If the claim language in a claim is such that a person having ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, an indefinite rejection is appropriate. See MPEP 2173.03(II). If the “solid sheet” is in fact of continuous construction, applicant should claim it as such. For example, “a solid sheet having a continuous appearance” could read --a solid sheet of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aalders et al. (USPGPub 2017/0072119). 

Re Claim 1, Aalders discloses an expression kit (60) (Aalders Fig. 4) for a breast pump device (2) for extracting breast milk from a human breast, the expression kit (60) comprising a breast pump body (61) having a first pressure chamber (11), a second pressure chamber (21), and a membrane portion (50) separating the first pressure chamber (11) from the second pressure chamber (21), wherein the first pressure chamber (11) is configured for connection to a pressure unit (30) for generating a pressure in the first pressure chamber (11), wherein the second pressure chamber (21) comprises a breast-receiving funnel (22), a milk outlet (23), and a milk path from the breast-receiving funnel (22) to the milk outlet (23) (as seen in Aalders Fig. 4 via one-way valve 26), wherein the membrane portion (50) is configured to form a barrier between the first pressure chamber (11) and the second pressure chamber (21) for preventing leakage of human breast milk from the second pressure chamber (21) to the first pressure 

Re Claim 2, Aalders discloses wherein the membrane portion (50) is arranged in the breast pump body (61) as an integral part thereof (Aalders ¶ 0075 - fixed construction).

Re Claim 3, Aalders discloses wherein the membrane portion (50) is located in the breast pump body (61) as a wall portion of the breast pump body (Aalders ¶ 0075 - fixed construction; Figs. 4 and 5).

Re Claim 4, Aalders discloses wherein the membrane portion (50) and a portion of the breast pump body (61) directly surrounding the membrane portion (50) constitute one single, continuous piece (Aalders ¶ 0075 - fixed construction; Figs. 4 and 5).

Re Claim 5, Aalders discloses wherein the membrane portion (50) is welded to surrounding material of the breast pump body (61) (Aalders ¶ 0030 - ultrasonic welding).

Re Claim 6, Aalders discloses all of the limitations of Claim 6. Aalders discloses wherein the entire breast pump body (61) is made of one single plastic material (Aalders ¶ 0093 - wherein assembly 60 is fabricated from silicone). 

Re Claim 13, Aalders discloses wherein the first pressure chamber (11) is configured for receipt and airtight accommodation of a connector (31) of a pressure unit (30) (Aalders Fig. 1; ¶ 0066-0068).

Re Claim 14, Aalders discloses wherein the first pressure chamber (11) is located at a backside of the breast-receiving funnel (22) (Aalders Figs. 4 and 5).

Re Claim 15, Aalders discloses a breast pump device (2) (Aalders Fig. 4) for extracting breast milk from at least one human breast, the breast pump device (2) comprising at least one expression kit (60) according to Claim 1, and a pressure unit (30) for generating a pressure in the first pressure chamber (11) of the breast pump body (61) of the expression (60) (Aalders ¶ 0066-0068).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Keaney et al. (USPGPub 2018/0043084).

Re Claim 7, Aalders disclose all of the limitations of Claim 1. Aalders does not disclose wherein the holes of the membrane portion are cut holes such as laser cut holes. Keaney discloses a membrane portion (212) (Keaney Fig. 2A) comprising holes (214) wherein the holes (214) of the membrane portion (212) are cut holes such as laser cut holes wherein the side of the membrane portion at which the laser energy first penetrates is larger than the side of the membrane portion from which the laser energy exits, resulting in tapered holes (Keaney ¶ 0051). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the holes to be laser cut as disclosed by Keaney for generating tapered holes. 
	Furthermore, under KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. In the present case, one of ordinary skill in the art before the effective filing date of the present invention would have recognized that using laser energy to cut holes in the membrane portion would have resulted in an improvement in the membrane portion. 

Re Claim 8, Aalders discloses all of the limitations of Claim 1. Aalders does not disclose wherein the holes of the membrane portion have a diameter in a range of 5-60 µm. Keaney discloses a membrane portion (212) (Keaney Fig. 2A) comprising holes (214) wherein the holes (214) of the membrane portion (212) have a diameter in a range of 8 µm (Keaney ¶ 0050; Fig. 3A). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of 8 µm substantially overlaps and thus anticipates the claimed range of 5-60 µm.

Re Claim 9, Aalders discloses all of the limitations of Claim 1. Aalders does not disclose wherein the holes are tapered along at least a portion of a length thereof. Keaney discloses a membrane portion (212) (Keaney Fig. 2A) comprising holes (214) wherein the holes (214) of the membrane portion (212) are tapered along at least a portion of a length thereof (as seen in Keaney Fig. 3A) wherein a degree of taper determines a degree of liquid permeation (Keaney ¶ 0051-0052 and 0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the holes of the membrane portion to be tapered along at least a portion of a length thereof as disclosed by Keaney wherein a degree of taper determines a degree of liquid permeation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Johansen (USPGPub 2012/0240935).

Re Claim 10, Aalders discloses all of the limitations of Claim 1. Aalders does not disclose wherein the membrane portion comprises a material having a surface tension in a range of 0.015 N/m to 0.035 N/m. Johansen discloses a facial breathing mask (Johansen Fig. 1) comprising a hydrophobic air permeable membrane having a surface tension of about 0.035 N/m (Johansen ¶ 0021). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of about 0.035 N/m substantially overlaps and thus anticipates the claimed range of 0.015 N/m to 0.035 N/m.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Alvarez et al. (USPGPub 2018/0154055).

Re Claim 11, Aalders discloses all of the limitations of Claim 1. Aalders does not disclose wherein the membrane portion comprises a transparent material. Alvarez discloses a breast pump (Alvarez Figs. 2-3B) comprising a membrane (204) wherein the membrane is constructed from materials that are optically clear or transparent, or sufficiently translucent, such that the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Reed et al. (USPN 6,267,926). 

Re Claim 12, Aalders discloses all of the limitations of Claim 1. Aalders does not disclose wherein the membrane portion comprises polymethylpentene (PMP). Reed discloses a membrane portion (64) comprising polymethylpentene (PMP) (Reed Claim 3; Col. 4 Lines 59-62). Examiner notes that the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the membrane portion of Aalders to be polymethylpentene (PMP), as disclosed by Reed where the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783
08/02/2021